IN THE SUPREME COURT OF IOWA

                                   No. 21–0487

            Submitted October 12, 2022—Filed November 10, 2022


STATE OF IOWA,

      Appellee,

vs.

RICK D. PETRO,

      Appellant.


      On review from the Iowa Court of Appeals.

      Appeal from the Iowa District Court for Warren County, Kevin A. Parker,

District Associate Judge.

      Defendant seeks further review of a court of appeals decision that affirmed

the district court’s extension of a no-contact order. DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT REVERSED AND

REMANDED.

      Mansfield, J., delivered the opinion of the court, in which all participating

justices joined. May, J., took no part in the consideration or decision of the case.

      Karmen R. Anderson (argued) of Anderson & Taylor, P.L.L.C., Des Moines,

for appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines (argued), Assistant

Attorney General, for appellee.
                                          2


MANSFIELD, Justice.

      I. Introduction.

      In this appeal, we review a decision to extend a no-contact order. This is

the third such extension; the no-contact order was originally entered after a

serious incident of domestic violence in 2009.

      No-contact orders are an essential tool in protecting victims of domestic

abuse. However, our legislature has recognized that these orders do, in fact, limit

the activities of the persons who are subject to them and thus has directed that

the extension should be denied if “the court finds that the defendant no longer

poses a threat to the safety of the victim.” Iowa Code § 664A.8 (2021). Here,

considerable time had elapsed since the incident, the defendant had gone

through therapy and other programming, the defendant had not violated the

terms of the order in the prior ten years, and the parties had not interacted with

each other within that ten-year frame. We conclude that the defendant carried

his burden of showing that he no longer posed a threat to the safety of the victim

and that substantial evidence does not support the district court’s latest

extension.

      Accordingly, we reverse the district court’s ruling, we vacate the decision

of the court of appeals, and we remand to the district court for further

proceedings consistent with this order.

      II. Facts and Procedural History.

      On August 23, 2009, Rick Petro was at home with his wife S, their

thirteen-year-old daughter, and their eleven-year-old son. Petro became upset
                                             3


over the number of biscuits the daughter was eating for lunch because Petro had

not gotten any the last time. Petro’s wife S tried to intervene and express her

views, but Petro responded by turning violent. He knocked S down and

repeatedly beat her with his fists in the presence of the two children. When the

son began to call the police, Petro threatened to kill S and the son.

       Following the arrival of the police, Petro was arrested and taken to jail. A

temporary order was entered prohibiting Petro from having contact with S. Later,

Petro was charged in the Warren County District Court with domestic abuse

assault causing bodily injury, a serious misdemeanor, and harassment in the

first degree, an aggravated misdemeanor. Petro apparently had no regular

employment. Because of his lack of funds, the court appointed him counsel.

       In December, Petro agreed to plead guilty to assault causing bodily injury,

as amended, a serious misdemeanor. See Iowa Code § 708.2(2) (2009). He

admitted, “I struck [S] with an open hand on upper left arm near shoulder

causing pain and redness.” A month later, on January 26, 2010, Petro received

a deferred judgment, was put on probation for one year, and was ordered to

complete the Batterer’s Education Program. Additionally, a one-year no-contact

order with S was entered.1

       A few months after that, Petro stated to a social worker that if his wife

didn’t “keep her mouth shut [he was] going to take a f[******] ball bat to her head.”

This violated the terms of his probation; the deferred judgment was revoked,



       1As required by federal law, the order prohibited Petro from possessing firearms. See

18 U.S.C. § 922(g)(8).
                                         4


Petro received a one-year suspended sentence and probation, and he was

ordered to attend therapy.

        At the beginning of 2011, S moved for an extension of the no-contact order.

Following a hearing, the court ordered a five-year extension. Approximately two

months later, during a hearing on the termination of Petro’s parental rights,

Petro addressed S directly and said, “Why are you doing this to me?” This was a

violation of the no-contact order and the terms of Petro’s probation. The district

court found Petro in contempt and sentenced him to two days in jail.

Additionally, Petro’s parental rights to his son and daughter were terminated.

        Petro completed the Batterer’s Education Program and was discharged

from probation. Several years passed and, at the beginning of 2016, S moved for

another extension of the no-contact order. Her application explained that she

“would like the no-contact order extended for as long as possible.” Within a few

hours of S’s filing for the extension—and without awaiting a response—the

district court extended the no-contact order for five years, through February 8,

2021.

        Petro moved for reconsideration, and the court held an evidentiary

hearing. Petro’s testimony was notably prickly. For example:

              Q. Do you want to have contact with [S]?

             A. None. I want her out of my life just as much as she wants
        me out of hers. I just want to move on.

              ....

              Q. And how many years were you married to her?

              A. I don’t remember. Three? Five? Too many.
                                          5


            ....

            Q. What have you done to demonstrate to this Court that you
      have overcome the anger issues that led you to assault [S]?

            A. Well, first of all, I haven’t been in any trouble since this
      incident. And right now, I believe I’m more calm and controlled than
      you are.

            ....

            Q. What are you doing to address the mental health diagnoses
      you received in April of 2010?

            A. Well, I’m still seeking counseling, and that’s about it. I don’t
      necessarily think the current medical evaluations are any of your
      business.

Following the hearing, the district court declined to reconsider the five-year

extension. The court explained:

      A determination as to the safety of [S] is required in this matter. Rick
      Petro was convicted of assault and two violations of the original No
      Contact Order. Petro stated that he wants “[S] out of his life” and
      that he was “married too long to [S].”

      The Court finds that Petro is still a threat to the safety of [S].

Petro appealed the extension. We transferred his appeal to the court of appeals,

which affirmed the district court, reasoning in part as follows:

      The district court did not find evidence in this record to disprove the
      existence of a continued threat to [S]’s safety. The court pointed to
      [Petro]’s original act of domestic violence in 2009 and his two
      violations of the no-contact order in 2010 and 2011. The court also
      highlighted two disparaging references to his relationship with [S]
      from [Petro]’s testimony at the 2016 hearing, specifically that he
      wanted her “out of his life” and that they were married “too long.”

             [Petro] argues the district court took these references out of
      context, and he characterizes them as “innocuous statements that
      are often heard as response from one that had been married and is
      now divorced.” While the statements may have more than one
      connotation, we defer to the trial court—it had the chance to hear
                                       6


      the tone and observe the demeanor of the witness when he
      expressed these negative views regarding the protected party.

             We also find other aspects of [Petro]’s testimony support the
      district court’s findings. For instance, when asked about the
      ball-bat-to-the-head threat he made toward [S], he minimized the
      incident as follows: “During a supervised visit with my son, the DHS
      worker thought I said something that was inappropriate.” [Petro]
      also blamed “bad advice” from his attorney for the courtroom
      confrontation with [S] that constituted the second violation of
      the no-contact order. These examples of his defensive posturing are
      inconsistent with any true appreciation of the hazard he has posed
      to his former wife.

State v. Petro, No. 16–1215, 2017 WL 1735894, at *3 (Iowa Ct. App. May 3, 2017).

      On February 5, 2021, S again applied for an extension of the no-contact

order. Without awaiting a response, the district court granted the extension on

February 7. That same day, Petro filed a resistance to S’s application and asked

that the extension request be either denied or set for an evidentiary hearing.

Upon learning that the extension had already been granted, Petro filed a motion

for reconsideration on February 9.

      The district court held an evidentiary hearing on March 26 at which both

S and Petro testified. There, S acknowledged that Petro had not violated the

no-contact order since 2011. She mentioned an incident where Petro’s parents

had stopped by her house and taken pictures of items set out for a garage sale,

but the record indicates that this incident occurred in 2011. S also mentioned

seeing Petro once in a Chinese restaurant, an incident that prompted her to leave

the restaurant immediately. However, S did not testify that Petro saw her at the

restaurant. And Petro had no recollection of the incident.
                                                  7


       By the time of this 2021 hearing, Petro was fifty-nine years old and had

been employed as a trucker hauling jet fuel for the last five years. Petro testified

that he had completed six or seven years of therapy. He lived in the same town

as S but out in the country and wanted to be able to use firearms to hunt. He

had not tried to communicate with S since the April 2011 violation that occurred

at the termination hearing. Petro agreed that if he saw S, he would be the one

that would have to leave.

       At the conclusion of the hearing, the district court approved another

five-year extension of the no-contact order to 2026. The court reasoned,

              A determination as to the safety of [S] is required in this
       matter. Rick Petro was convicted of assault and two violations of the
       original No Contact Order. [S] testified that the defendant’s parents
       have driven by [S]’s home without cause and she believes that the
       defendant had sent them there. The defendant testified that the time
       of the termination of his parental rights were the worst days of his
       life. The court is concerned that the defendant also wants his rights
       to bear arms reinstated (albeit as to hunting).

       Petro appealed, and we transferred the case again to the court of appeals.

A divided panel of the court of appeals affirmed the district court.2 The majority

found substantial evidence to support the district court’s ruling, pointing to S’s

“testimony that [Petro]’s parents have driven by her home without cause and her

belief that [Petro] sent them there.” The majority also cited the district court’s

concern about Petro’s “desire to have his right to bear arms reinstated.” The



       2The  State disputed whether the order granting the extension was an appealable final
judgment. See Iowa Code § 814.6(1)(a). Nonetheless, the State conceded that Petro’s notice of
appeal could be treated as a petition for certiorari. In light of that concession, the court of appeals
treated the notice of appeal as an application for discretionary review and granted the
application.
                                        8


dissenting court of appeals judge concluded there was no substantial evidence

to support the extension, emphasizing the undisputed evidence that the incident

involving Petro’s parents occurred before 2016.

      We granted Petro’s application for further review to consider further the

standards for extending no-contact orders.

      III. Standard of Review.

      We review questions of statutory interpretation of Iowa Code chapter 664A

for errors at law. Vance v. Iowa Dist. Ct., 907 N.W.2d 473, 476 (Iowa 2018). A

court’s factual findings with respect to a no-contact order should be sustained

when supported by substantial evidence. Id.

      IV. Legal Analysis.

      Iowa Code section 664A.8 provides the authority for extending no-contact

orders. It states:

            Upon the filing of an application by the state or by the victim
      of any public offense referred to in section 664A.2, subsection 1
      which is filed within ninety days prior to the expiration of a modified
      no-contact order, the court shall modify and extend the no-contact
      order for an additional period of five years, unless the court finds
      that the defendant no longer poses a threat to the safety of the
      victim, persons residing with the victim, or members of the victim’s
      family. The number of modifications extending the no-contact order
      permitted by this section is not limited.

“[T]he clear purpose of section 664A.8 is to grant the court express authority to

extend the duration of no-contact orders when the circumstances require

continuing protection.” Ostergren v. Iowa Dist. Ct., 863 N.W.2d 294, 299 (Iowa

2015).
                                        9


      A few years ago, in Vance v. Iowa District Court, we discussed the standards

for extending no-contact orders under section 664A.8 and, ultimately, reversed

an extension. 907 N.W.2d at 481–83. The defendant there had been convicted of

third-degree harassment, a simple misdemeanor. Id. at 475. Our appellate

record was “largely devoid of any evidence explaining the underlying conduct

that gave rise to the civil no-contact order,” but it apparently involved the

defendant’s unsolicited and unreciprocated texts, tweets, and phone calls. Id. at

482–83. After the order had been in effect for a year, the State sought to extend

it for five more years pursuant to section 664A.8. Id. at 475.

      The parties in Vance agreed that the defendant had fully complied with the

no-contact order during the year in question. Id. at 483. Additionally, a police

officer testified that the defendant “had never been prone to violence or posed a

threat to the safety of anyone in the community.” Id. The only interaction

between the defendant and the protected parties during the year in question had

been “a coincidental encounter at the local gas station.” Id. One of the protected

parties testified that she wanted the no-contact order extended because she

feared the situation with the defendant would otherwise go back to the way it

was before. Id. at 475.

      Under these circumstances, we concluded in Vance that the record showed

no substantial evidence “to support the finding . . . that Vance continued to pose

a threat to the [family]” and that “[t]o the contrary, the substantial evidence in

the record clearly demonstrates that Vance does not pose a continued threat to

the Staudt family warranting an extension of the no-contact order.” Id. at 483.
                                                10


Accordingly, we reversed the district court’s decision to extend the no-contact

order. Id.

       Several observations we made about section 664A.8 in Vance are relevant

here. First, the defendant has the burden of proof to demonstrate by a

preponderance of the evidence that they no longer pose a threat to the protected

party. Id. at 482. “Consequently, if the defendant proves by a preponderance of

the evidence that he or she no longer poses a threat to the protected persons,

the court should not extend the no-contact order for an additional five years.”

Id.

       Second, we made clear we were not holding “that mere compliance with

the terms of a no-contact order, while important, should by itself foreclose the

possibility of the extension of a no-contact order.” Id. at 483. We further noted

how “[t]his would be particularly true if the original conduct at issue involved

violence or the threat of violence.” Id.

       This case, of course, involves different circumstances. The most important

difference is that Petro committed a crime of violence against his ex-wife. Another

difference is that two five-year extensions have already been in effect, and Petro

has not violated the no-contact order during that time—although he did violate

it before.3




       3S  testified that she saw Petro in a Chinese restaurant. As in Vance, we do not consider
such a “coincidental encounter” a violation of the no-contact order. 907 N.W.2d at 483. It appears
the district court and the court of appeals here did not consider it a violation either. We note that
both Petro and S have been living in the same town of 4,160 persons, yet S could recall only one
accidental sighting of Petro over the last five years.
                                        11


      When the no-contact order was originally entered, Petro had recently

beaten S, had repeatedly threatened her, and owned a gun collection (which the

sheriff had seized). When the no-contact order was first extended for five years,

these events were still in the near past. Also, Petro had violated the terms of his

probation by making another threat toward S; this led to his deferred judgment

being revoked.

      When the second five-year extension was being sought in 2016, the district

court and the court of appeals shifted focus in large part. They emphasized,

justifiably, Petro’s persistently hostile attitude toward S and his minimization of

the prior no-contact order violations as exemplified by his testimony at the 2016

hearing.

      Now, more than ten years have elapsed since any violation of the

no-contact order. Petro is fifty-nine years old, S is sixty-one, and they have been

divorced and living their own lives without any communication for over a decade.

The children are grown. Petro has been regularly employed as a truck driver by

the same employer for over five years. He completed the Batterer’s Education

Program as well as six or seven years of individual therapy. The gun collection

remained in the sheriff’s custody until it was sold; Petro no longer owns it.

      In upholding the third and latest five-year extension of the no-contact

order, the district court and the court of appeals majority cited the incident when

Petro’s parents drove by S’s home and took photographs of items for sale. Yet S

conceded that this incident had occurred prior to the 2016 hearing. In fact, the

record indicates that it occurred in 2011 and that it was raised at the 2016
                                       12


hearing. We agree with the court of appeals dissent that this incident is not

substantial evidence to support the extension of the no-contact order from 2021

to 2026.

      The district court and the court of appeals also mentioned Petro’s desire

to have his right to bear arms reinstated so he could hunt. By federal law, a

domestic violence no-contact order of this kind has the effect of prohibiting the

person subject to the order from possessing a gun. See 18 U.S.C. § 922(g)(8).

Specifically, federal law criminalizes the possession of a firearm by a person who

“is subject to a court order that restrains such person from harassing, stalking,

or threatening an intimate partner of such person” provided the order “was

issued after a hearing” and “by its terms explicitly prohibits the use, attempted

use, or threatened use of physical force against such intimate partner.” Id.; see

also Weissenburger v. Iowa Dist. Ct., 740 N.W.2d 431, 436 (Iowa 2007) (holding

that Iowa courts have no authority to modify a domestic abuse no-contact order

to allow the person subject to the order to possess firearms).

      Any person with a legitimate reason for possessing a firearm is barred from

doing so while the order remains in place. The order and the firearms restriction

go hand in hand. Thus, the defendant’s desire to have both lifted is an

insufficient ground on its own for concluding that the defendant is still a threat

to the protected party. Rather, the relevant question should be what the
                                               13


remainder of the record shows as to whether the defendant would constitute a

threat to S at this point if allowed to possess a firearm.4

       Lastly, the district court referred to Petro’s testimony where he described

the termination of parental rights hearing as “[a]rguably the worst day of my life.”

In our view, this testimony does not constitute substantial evidence that Petro

poses an ongoing threat to S. We suspect that many people who lost their

parental rights would, in retrospect, have the same feeling. Notably absent from

the 2021 hearing were combative statements like the ones Petro voiced

repeatedly in 2016.5

       V. Conclusion.

       We conclude that Petro carried his burden of showing that he no longer

poses a threat to S’s safety and that substantial evidence does not support the

contrary conclusion. Therefore, we reverse the decision of the district court to

extend the no-contact order for an additional five years and remand for entry of

an order terminating the no-contact order.



       4At oral argument, the State pointed out that even without the order in place, it will

remain illegal for Petro to possess a firearm. That is because federal law also makes it unlawful
for anyone previously convicted of a “misdemeanor crime of domestic violence” to possess a
firearm. 18 U.S.C. § 922(g)(9). As relevant here, a misdemeanor crime of violence is one that “has,
as an element, the use or attempted use of physical force, or the threatened use of a deadly
weapon, committed by a current or former spouse . . . of the victim.” Id. § 921(a)(33)(A). The
United States Supreme Court has held that the word “element” qualifies only “the use [of force],”
and thus the domestic relationship, “while it must be established, need not be demonstrated as
an element of the predicate offense.” United States v. Hayes, 555 U.S. 415, 426 (2009).
       The district court may have been referring to the possibility of expungement. See Iowa
Code § 901C.3 (allowing expungement of certain misdemeanors); 18 U.S.C. § 921(a)(33)(B)(ii)
(excluding expunged convictions from the definition of “misdemeanor crime of domestic
violence”). We do not take a definitive position on these unbriefed matters.
        5No examples were cited by the district court, and on our review, we find none. Nor did

the district court make any observations about Petro’s demeanor or attitude.
                                    14


    DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.

    All justices concur except May, J., who takes no part.